DETAILED ACTION.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 12/15/2020 is acknowledged.  The traversal is on two grounds. First, the Applicant asserts that the claimed inventions are not distinct and independent but does not support this argument with any evidence. As such, this argument is moot. See MPEP § 803.  Second, the Applicant asserts that there is no burden exists in examining all the claims. While a search of these inventions may overlap, but the search of one invention does not include all the areas required for the others.  A serious burden does exist, as different searches are required for each invention.  Therefore, in order to ensure the quality of the search and examination, these inventions should be searched separately to account for their differences. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (US 2015/0174554). 
With regards to claims 1-3 and 8-10, Cao teaches a silver impregnation solution comprising silver ions, a silver concentration enhancer, at least one organic amine, and water, wherein these components are dissolved in said impregnation solution. Claim 1. The organic amine is ethylene diamine. Claim 13.  The enhancer is alanine. Claim 10. 
With regards to claims 4-7, Cao teaches that the concentration of the enhancer is 2%. ¶0010. 
With regards to claims 11-13, Cao teaches that the impregnation solution includes a promoting species such an alkali, alkaline earth, transition metal. ¶0039. Specifically, cesium can be used and rhenium can be used. ¶0039, 42.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh et al. (US 2010/0140098) in view of Aksu et al. (US 2012/0214293).
With regards to claims 1-3 and 8-10, Uzoh teaches an electrodeposition solution to electrodeposit a Group IB (such as silver; reads on the claimed silver) a solvent such as water. ¶¶ 0026-29. The silver material source is dissolved in the solvent and provided the silver ions. The solution also includes at least one complexing agent. Claim 1. The complexing agent can be ethylenediamine (¶0029, reads on polar organic amine of claims 9 and 10). Uzoh teaches that the complexing agent can be maleic acid, oxalic acid, ethylenediamine (EN), ethylenediaminetetra acetic acid (EDTA) (see ¶ 0029) but is silent with regards to the polar organic additive. 
Aksu teaches electrodeposition methods and electrodeposition solutions and, more particularly, to methods and electrodeposition solution chemistries for electrodepositing or co-electrodepositing dopant materials for Group IB thin films for solar cells (¶ 0003) such as Ag (¶ 0039). Aksu teaches that that suitable complexing agents can be ethylenediaminetetra acetic acid (EDTA), maleic acid, oxalic acid, ethylenediamine, and glycine (¶ 0070). Since Aksu recognizes glycine as an equivalent complexing agent to ethylenediaminetetra acetic acid (EDTA), maleic acid, oxalic acid and ethylenediamine, one of ordinary skill in the art would have found it obvious to combine Uzoh’s complexing agents with glycine since it’s been held that combining equivalents known for the same purpose is prima facie obvious (see MPEP 2144.06.I.).
Double Patenting
Claims 1 and 8-11 are directed to the same invention as that of claims 1, 10-13, 16, and 34-35 of commonly assigned U.S. 10/300,462. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 34-35 of U.S. Patent No. U.S. 10/300,462. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent claims a silver impregnation solution comprising (i) silver ions, (ii) a silver concentration enhancer selected from at least one ammonium salt having an anionic component that is thermally decomposable, or at least one amino acid, or a combination thereof, (iii) at least one organic amine, and (iv) water, wherein said components (i)-(iii) are dissolved in said impregnation solution. See claims 1 and 34. The enhancer is selected from glycine, alanine, and valine. See claims 10 and 35. The organic amine is ethylenediamine. Claim 13. Because the enhancer is the same as the claimed polar organic additive, it must possess the same properties. The addition of Cs or Rh would have been obvious in light of the disclosure of the patent. ¶ 0039, 42. Moreover, the concentration of the enhancer would have been obvious in light of the disclosure. ¶ 0010.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736